DETAILED ACTION
Allowable Subject Matter
Claims 1-2, 4-5 and 7-13 are allowed.
This application is in condition for allowance except for the presence of claims 14-20  directed to a method of making, non-elected without traverse.  Accordingly, claims 14-20 been cancelled.

The following is an examiner’s statement of reasons for allowance: The closest prior art such as US Pub No. 2015/0168614 to Running and USPN. 3,415,713 to Smith do not teach the claimed non-woven textile layer including a first reflective material disposed in a first zone as a plurality of asymmetrical fragments suspended among fibers of the non-woven textile layer within the claimed depths and a second reflective material disposed on the first surface in the first zone of the non-woven layer. Specifically, as set forth in Applicant’s arguments of May 31, 2022, Running does not teach asymmetrical fragments deposed between the first and second surface, and Smith only teaches fragments deposited at an approximate depth of 50%. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786